
	
		I
		111th CONGRESS
		2d Session
		H. R. 6423
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Thompson of
			 Mississippi (for himself, Ms.
			 Clarke, and Ms. Harman)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance homeland security, including domestic
		  preparedness and collective response to terrorism, by amending the Homeland
		  Security Act of 2002 to establish the Cybersecurity Compliance Division and
		  provide authorities to the Department of Homeland Security to enhance the
		  security and resiliency of the Nation’s cyber and physical infrastructure
		  against terrorism and other cyber attacks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Cyber and Physical
			 Infrastructure Protection Act of 2010.
		2.Office of
			 Cybersecurity and Communications and Cybersecurity Compliance Division
			(a)In
			 generalSubtitle C of title
			 II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by
			 redesignating sections 221 through 225 in order as section 226 through 229,
			 respectively, and by inserting before section 222 (as so redesignated) the
			 following:
				
					221.DefinitionsIn this subtitle:
						(1)Common criteria
				for information technology security evaluationThe term
				common criteria for information technology security evaluation
				means international standard for computer security codified in the
				International Organization for Standardization and the International
				Electrotechnical Commission standard 15408 (ISO/IEC 15408).
						(2)Covered critical
				infrastructureThe term covered critical
				infrastructure means systems and assets designated by the Director
				under section 224(e).
						(3)Cyber
				incidentThe term cyber incident means an
				occurrence that jeopardizes the security of data or the physical security of a
				computer network owned or operated by a Federal agency or covered critical
				infrastructure.
						(4)First-party
				regulatory agencyThe term
				first-party regulatory agency means a Federal agency that is not
				a sector-specific agency but that has primary regulatory authority for a
				specific critical infrastructure sector or sub-sector.
						(5)Sector-specific
				agencyThe term
				sector-specific agency means the agency that, as of the date of
				enactment of this section, is designated under Homeland Security Presidential
				Directive 7 as the lead Federal agency responsible for securing a specific
				critical infrastructure sector.
						222.Office of
				Cybersecurity and Communications
						(a)Establishment
							(1)In
				generalThere shall be in the
				Department an Office of Cybersecurity and Communications.
							(2)Assistant
				Secretary for Cybersecurity and CommunicationsThe Assistant
				Secretary for Cybersecurity and Communications shall be the head of the
				Office.
							(3)ComponentsThe Office shall include—
								(A)the United States Computer Emergency
				Readiness Team, as in effect on the date of enactment of this section;
								(B)the Cybersecurity
				Compliance Division established by subsection (b); and
								(C)other components
				of the Department that have primary responsibilities for emergency or national
				communications or cybersecurity.
								(b)Cybersecurity
				Compliance Division
							(1)In
				generalThere is established in the Office of Cybersecurity and
				Communications a Cybersecurity Compliance Division.
							(2)DirectorThe
				Cybersecurity Compliance Division shall be headed by a Director, who shall be
				appointed by the Secretary or the Secretary’s designee from among individuals
				who possess—
								(A)demonstrated
				knowledge and ability in cybersecurity, information technology, infrastructure
				protection, and the operation, security, and resilience of communications
				networks;
								(B)significant
				executive leadership, regulatory, and management experience in the public or
				private sector; and
								(C)other skills or
				attributes the Secretary considers necessary.
								(3)Duties and
				responsibilitiesThe Director—
								(A)shall issue
				risk-based, performance-based regulations, after notice and comment, in
				accordance with section 224;
								(B)shall serve as the
				first-party regulatory agency to enforce regulations under section 224 for
				computer networks and assets in critical infrastructure sectors for which the
				Office of Cybersecurity and Communications or any of its components is the
				designated sector-specific agency;
								(C)may require a
				first-party regulatory agency or sector-specific agency to coordinate with the
				Director to—
									(i)develop and publish, for covered critical
				infrastructure sectors or subsectors, risk-based and performance-based
				regulations after notice and comment in accordance with paragraph (1), with any
				appropriate modifications, as identified by the Director, necessary for
				application to a specific critical infrastructure sector or subsector;
				and
									(ii)enforce the
				regulations promulgated under paragraph (1); and
									(D)may delegate part
				or all of the responsibilities and authorities for securing private sector
				networks under this section to an appropriate first-party regulatory agency or
				sector-specific agency, which shall report to the Director all activities it
				carries out pursuant to such delegation.
								(4)ResourcesThere is authorized to be appropriated such
				sums as may be necessary for the operations of the Cybersecurity Compliance
				Division for each of fiscal years 2012, 2013, and 2014.
							223.Department
				responsibilities and authorities for securing Federal Government
				networks
						(a)In
				generalThe Secretary, acting through the Assistant Secretary for
				Cybersecurity and Communications or the Director of the Cybersecurity
				Compliance Division pursuant to subparagraphs (B), (C), and (D) of subsection
				(b)(2), shall establish and enforce cybersecurity requirements for civilian
				nonmilitary and nonintelligence community Federal systems to prevent, deter,
				prepare for, detect, report, attribute, mitigate, respond to, and recover from
				cyber attacks and other cyber incidents.
						(b)Interagency
				working group
							(1)In
				generalThe Assistant Secretary for Cybersecurity and
				Communications shall establish and chair an interagency working group that
				shall include, at a minimum, representation of all chief information officers
				from all Federal civilian agencies, the Director of the Cybersecurity
				Compliance division, the Assistant Secretary for Infrastructure Protection, and
				the White House Cybersecurity Coordinator. The Assistant Secretary shall invite
				the Secretary of Defense, the Director of the National Security Agency, and the
				Director of National Intelligence to participate as nonvoting representatives
				for purposes of advising the interagency working group.
							(2)FunctionsThe
				interagency working group shall—
								(A)meet at the call
				of the Chair;
								(B)develop and adopt
				risk-based, performance-based cybersecurity requirements for civilian Federal
				agency computer networks and federally owned critical infrastructure;
								(C)develop and adopt
				a range of remedies, including penalties, for noncompliance of the requirements
				adopted under paragraph (2), each agency having one vote;
								(D)develop
				recommended budgets for security of the civilian nonmilitary and
				non-intelligence community Federal agency computer networks; and
								(E)propose updates,
				as necessary, for the Common Criteria for Information Technology Security
				Evaluation as part of a supply chain risk management strategy designed to
				ensure the security and resilience of the Federal information infrastructure,
				including protection against unauthorized access to, alteration of information
				in, disruption of operations of, interruption of communications or services of,
				and insertion of malicious software, engineering vulnerabilities, or otherwise
				corrupting software, hardware, services, or products intended for use in
				Federal information infrastructure.
								(3)Adoption by
				voteAdoption of requirements and remedies under subparagraphs
				(B) and (C) of paragraph (2) shall be by a majority vote of the members of the
				interagency working group, in which each agency with a voting representative on
				the interagency working group has one vote.
							(c)Codification of
				agreementsAll measures
				adopted under subsection (b) shall be submitted by the Secretary to the Office
				of Management and Budget for establishment in a binding Governmentwide memo or
				circular.
						(d)Enforcement of
				cybersecurity requirements for Federal Government networksThe Assistant Secretary, acting through the
				Director of the Cybersecurity Compliance Division, may enforce all requirements
				adopted under subsection (b)(2)(B).
						(e)Certifications,
				audits, and inspectionsThe
				Director of the Cybersecurity Compliance Division, in carrying out the
				Assistant Secretary for Cybersecurity and Communications’ enforcement authority
				under subsection (d), shall require a certification of compliance from the head
				of each civilian Federal agency that is subject to the requirements under
				subsection (b)(2)(B), and may conduct announced or unannounced audits and
				inspections of any network owned, operated, or used by a Federal civilian
				agency.
						(f)EnforcementIf a certification, audit, or inspection
				carried out under subsection (e) shows noncompliance with a requirement under
				subsection (b)(2)(B), Assistant Secretary, acting through the Director of the
				Cybersecurity Compliance Division, may identify the appropriate remedies,
				including penalties, under subsection (b)(2)(C).
						(g)Execution of
				penalties by OMBThe Director
				of the Office of Management and Budget shall execute each remedy identified by
				the Director of the Cybersecurity Compliance Division under subsection (f) on
				behalf of the Assistant Secretary.
						(h)Reporting of
				cyber incidents on Federal networksThe requirements under subsection (b)(2)(B)
				shall include a requirement that all Federal entities report any cyber
				incidents on their computer networks to the Director and to the United States
				Computer Emergency Readiness Team.
						(i)Responding to
				cyber incidents on Federal networksIf an incident is reported under subsection
				(h), the United States Computer Emergency Readiness Team shall, in coordination
				with the reporting agency, research the incident to determine and report to the
				Director and the reporting agency—
							(1)the extent of any
				compromise;
							(2)an identification
				of any attackers, including any affiliations with terrorists, terrorist
				organizations, criminal organizations, state entities, and nonstate
				entities;
							(3)the method of
				penetration;
							(4)ramifications of
				any such compromise on future operations;
							(5)secondary
				ramifications of any such compromise on other Federal or non-Federal
				networks;
							(6)ramifications of
				any such compromise on national security, including war fighting capability;
				and
							(7)recommended
				mitigation activities.
							224.Department
				responsibilities and authorities for securing private sector networks
						(a)FindingsCongress
				finds that—
							(1)pursuant to
				Homeland Security Presidential Directive 7 the Department established
				public-private partnerships including Government Coordinating Councils (GCCs)
				and Sector Coordinating Councils (SCCs) to aid in the task of protecting the
				Nation’s critical infrastructures;
							(2)as part of this
				structure, each critical infrastructure sector has a designated sector-specific
				agency;
							(3)the designated
				sector-specific agency for the Information Technology sector is the Office of
				Cybersecurity and Communications, and the designated sector-specific agency for
				the communications sector is the National Communications System, which resides
				within the Office of Cybersecurity and Communications;
							(4)if cybersecurity
				regulation are necessary, the Department, consistent with the entire GCC/SCC
				structure, as the sector-specific agency, will be the regulator for
				cybersecurity requirements within the information technology and communications
				sectors; and
							(5)in other critical
				infrastructure sectors, enforcement of cybersecurity regulations should be
				accomplished through appropriate first-party regulatory agencies or
				sector-specific agencies.
							(b)General
				authorityThe Secretary, acting through the Director, may
				establish and enforce risk-based cybersecurity requirements for private sector
				computer networks within covered critical infrastructures.
						(c)Risk-Based
				cybersecurity requirements for critical infrastructure
							(1)In
				generalThe Director shall promulgate risk-based,
				performance-based cybersecurity requirements for covered critical
				infrastructures, that are designed to prevent, deter, prepare for, detect,
				report, attribute, mitigate, respond to and recover from cyber
				incidents.
							(2)Risk
				factorsThe requirements shall be based on the risk factors of
				threats, vulnerabilities, and consequences, as follows:
								(A)ThreatsThe
				requirements shall be based on terrorist or other known adversary capabilities
				and intent, or the likelihood of a potential terrorist or other adversary
				attacking or causing a cyber incident against critical infrastructure, as
				identified by the Secretary in consultation with the Director of National
				Intelligence, including—
									(i)theft,
				modification, compromise, damage, or destruction of data or databases;
									(ii)physical
				compromise, damage, or destruction of covered critical infrastructures;
				and
									(iii)national,
				corporate, or personal espionage.
									(3)VulnerabilitiesThe
				requirements shall require security measures based on—
								(A)preparedness;
								(B)target
				attractiveness; and
								(C)deterrence
				capabilities.
								(4)ConsequencesThe
				requirements shall require security measures based on—
								(A)the potential
				extent and likelihood of death, injury, or serious adverse effects to human
				health and safety caused by a disruption of the reliable operation of covered
				critical infrastructure;
								(B)the threat to or
				potential impact on national security caused by a disruption of the reliable
				operation of covered critical infrastructure;
								(C)the extent to
				which the disruption of the reliable operation of covered critical
				infrastructure will disrupt the reliable operation of other covered critical
				infrastructure;
								(D)the potential for harm to the economy that
				would result from a disruption of the reliable operation of covered critical
				infrastructure; and
								(E)other risk-based security factors that the
				Director, in consultation with the head of the sector-specific agency that is
				the first-party regulatory agency with responsibility for the covered critical
				infrastructure concerned, determines to be appropriate and necessary to protect
				public health and safety, critical infrastructure, national security, or
				economic security.
								(d)ConsultationIn
				establishing security performance requirements under subsection (c), the
				Director shall, to the maximum extent practicable, consult with—
							(1)the Assistant
				Secretary for Infrastructure Protection of the Department;
							(2)the Officer for
				Civil Rights and Civil Liberties of the Department;
							(3)the Chief Privacy
				Officer of the Department;
							(4)the Under
				Secretary for Intelligence and Analysis;
							(5)the Director of
				National Intelligence;
							(6)the Director of
				the National Security Agency;
							(7)the Director of
				the National Institute of Standards and Technology;
							(8)the heads of
				sector-specific agencies;
							(9)the heads of
				first-party regulatory agencies;
							(10)private sector
				companies or industry groups, including but not limited to members of
				appropriate sector coordinating councils;
							(11)State, local, and
				tribal agency representatives;
							(12)academic
				institutions and think tanks;
							(13)private sector,
				government, and nonprofit entities that specialize in privacy and civil
				liberties; and
							(14)the White House
				Cybersecurity Coordinator.
							(e)Covered critical
				infrastructures
							(1)DesignationThe
				Director shall—
								(A)determine, in consultation with the heads
				of sector-specific agencies and the heads of first-party regulatory agencies,
				which systems or assets of critical infrastructure shall be subject to the
				requirements of this section and designate them as covered critical
				infrastructures for purposes of this section;
								(B)notify each
				first-party regulatory agency or sector-specific agency of each such
				determination; and
								(C)acting through the
				corresponding first-party regulatory agency or sector-specific agency, notify
				owners or operators of covered critical infrastructure sectors of the
				requirements of this subtitle.
								(2)RequirementsA
				system or asset may not be designated as covered critical infrastructure under
				paragraph (1) unless—
								(A)the system or
				asset meets the requirements for inclusion on the prioritized critical
				infrastructure list established by the Secretary under section
				210E(a)(2);
								(B)the system or
				asset is a component of the national information infrastructure or the national
				information infrastructure is essential to the reliable operation of the system
				or asset; or
								(C)the destruction or
				the disruption of the reliable operation of the system or asset would cause a
				national or regional catastrophe.
								(3)Factors to be
				consideredIn designating systems or assets under this section,
				the Director shall consider cyber risks and consequences by sector,
				including—
								(A)the factors listed in section subsection
				(c);
								(B)known cyber
				incidents or cyber risks identified by existing risk assessments;
								(C)interdependencies
				between components of covered critical infrastructure; and
								(D)the potential for
				the destruction or disruption of the system or asset to cause—
									(i)a
				mass casualty event with an extraordinary number of fatalities;
									(ii)severe economic
				consequences;
									(iii)mass evacuations
				with a prolonged absence; or
									(iv)severe
				degradation of national security capabilities, including intelligence and
				defense functions.
									(4)ReconsiderationPrior
				to a final designation of a system or asset of critical infrastructure under
				this subsection, the Director shall provide the owner or operator of the system
				or asset an opportunity to appeal the determination made under paragraph
				(1)(A).
							(f)Cybersecurity
				plansThe Director shall
				require entities determined under subsection (e) to be covered critical
				infrastructures to comply with the requirements under subsection (c) and to
				submit to the first-party regulatory agency or sector-specific agency, a
				proposed cybersecurity plan to satisfy the security performance requirements
				described in subsection (c) on a timeline determined by the Director.
						(g)Cybersecurity
				plan reviewUpon submission of the plan, the first-party
				regulatory agency or sector-specific agency shall, based on guidance provided
				by the Director—
							(1)review
				cybersecurity plans submitted pursuant to subsection (f);
							(2)approve or
				disapprove each cybersecurity plan;
							(3)notify the
				submitter of the cybersecurity plan of approval or disapproval;
							(4)in the case of
				disapproval, provide a clear explanation of the reasons for disapproval,
				possible changes that would result in approval, and provide a timetable for
				resubmission for compliance; and
							(5)inform the
				Director of any approvals or disapprovals.
							(h)Implementation
				of cybersecurity plans
							(1)In
				generalThe owners and operators of covered critical
				infrastructure shall have flexibility in their cybersecurity plans to implement
				any cybersecurity measure, or combination thereof, to satisfy the cybersecurity
				performance requirements described in subsection (c) and the first-party
				regulatory agency or sector-specific agency may not disapprove under this
				section any proposed cybersecurity measures, or combination thereof, based on
				the presence or absence of any particular cybersecurity measure if the proposed
				cybersecurity measures, or combination thereof, satisfy the cybersecurity
				performance requirements established by the Director under subsection
				(c).
							(2)Recommended
				cybersecurity measuresThe Assistant Secretary for Cybersecurity
				and Communications may, at the request of an owner and operator of covered
				critical infrastructure, recommend a specific cybersecurity measure, or
				combination thereof, that will satisfy the cybersecurity performance
				requirements established by the Director. The absence of the recommended
				security measures, or combination thereof, may not serve as the basis for a
				disapproval of the security measure, or combination thereof, proposed by the
				owner or operator of covered critical infrastructure if the proposed security
				measure, or combination thereof, otherwise satisfies the security performance
				requirements established by the Director under (c).
							(i)Enforcement
				certifications, audits and inspectionsThe sector-specific agency or first-party
				regulatory agency, in enforcing the requirements under subsection (c), shall
				require an entity with a cybersecurity plan approved under subsection (g) to
				certify that the cybersecurity plan has been implemented, and may conduct
				announced or unannounced audits and inspections of any such entity to determine
				compliance.
						(j)Reporting of
				cyber incidents on covered critical infrastructure networksThe requirements under subsection (c) shall
				include a requirement that each covered critical infrastructure entity report
				any cyber incidents on its networks to the first-party regulatory agency for
				the entity or to the sector-specific agency for the entity (if there is no
				first-party regulatory agency), and to US CERT.
						(k)Responding to
				cyber incidents on private networksIf an incident is reported under subsection
				(j), the United States Computer Emergency Readiness Team may, at the invitation
				of and in coordination with the reporting entity, investigate the incident to
				determine and report to the Director and the reporting entity—
							(1)the extent of any
				compromise;
							(2)an identification
				of any attackers, including any affiliations with terrorists, terrorist
				organizations, state entities, and nonstate entities;
							(3)the method of
				penetration;
							(4)ramifications of
				any such compromise on future operations;
							(5)secondary
				ramifications of any such compromise on other Federal or non-Federal
				networks;
							(6)ramifications of
				any such compromise on national security, including war fighting capability;
				and
							(7)recommended
				mitigation activities.
							(l)SAFETY act
				incentivesThe Director may
				recommend SAFETY Act designation and certification to entities determined under
				subsections (g) and (i) to be in compliance with the requirements of this
				section.
						(m)PenaltiesIn
				the case of noncompliance with the requirements of this section the Director
				may recommend recision or suspension of SAFETY Act designation and
				certification during the period of noncompliance, and may levy civil penalties,
				not to exceed $100,000 per day, for each instance of
				noncompliance.
						.
			(b)DeadlinesThe Cybersecurity Compliance Division of
			 the Department of Homeland Security shall—
				(1)not later than six
			 months after such date of enactment of this Act, publish a notice of proposed
			 rulemaking for regulations required under section 224of the Homeland Security
			 Act of 2002, as amended by this section; and
				(2)not later than one year after such date of
			 enactment of this Act, promulgate final regulations required under such
			 section.
				(c)Rule of
			 constructionNothing in this section shall be construed to
			 provide authority to any sector-specific agency or first-party regulatory
			 agency to establish standards or other measures outside of the requirements of
			 this Act except as required by this Act and the amendments made by this
			 Act.
			(d)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by striking the items relating
			 to sections 221 through 225 and inserting the following:
				
					
						Sec. 221. Definitions.
						Sec. 222. Office of Cybersecurity and
				Communications.
						Sec. 223. Department responsibilities and
				authorities for securing Federal Government networks.
						Sec. 224. Department responsibilities and
				authorities for securing private sector networks.
						Sec. 225. Procedures for sharing
				information.
						Sec. 226. Privacy Officer.
						Sec. 227. Enhancement of non-Federal
				cybersecurity.
						Sec. 228. Net guard.
						Sec. 229. Cyber Security Enhancement Act
				of 2002.
					
					.
				  
			3.Information
			 sharingThe Assistant
			 Secretary for Cybersecurity and Communications of the Department of Homeland
			 Security in coordination with the Assistant Secretary Infrastructure Protection
			 of the Department of Homeland Security shall, to the maximum extent possible,
			 consistent with rules for the handling of classified information, share
			 relevant information regarding cybersecurity threats and vulnerabilities, and
			 any proposed actions to mitigate them, with all Federal agencies, appropriate
			 State, local, or tribal authority representatives, and all covered critical
			 infrastructure owners and operators, including by expediting necessary security
			 clearances for designated points of contact for critical
			 infrastructures.
		4.Information
			 protectionThe Assistant
			 Secretary for Cybersecurity and Communications of the Department of Homeland
			 Security shall designate, as appropriate, information received from Federal
			 agencies pursuant to the requirements enacted by section 2 (including the
			 amendments made by such section), information received from covered critical
			 infrastructure owners and operators pursuant to such section, and information
			 provided to Federal agencies or covered critical infrastructure owners and
			 operators pursuant to this section as sensitive security information and shall
			 require and enforce sensitive security information requirements for handling,
			 storage, and dissemination of any such information.
		5.Cybersecurity
			 research and development
			(a)In
			 generalThe Under Secretary
			 for Science and Technology of the Department of Homeland Security shall support
			 research, development, testing, evaluation, and transition of cybersecurity
			 technology, including fundamental, long-term research to improve the ability of
			 the United States to prevent, protect against, detect, respond to, and recover
			 from acts of terrorism and cyber attacks, with an emphasis on research and
			 development relevant to large-scale, high-impact attacks.
			(b)ActivitiesThe
			 research and development supported under subsection (a) shall include work
			 to—
				(1)advance the
			 development and accelerate the deployment of more secure versions of
			 fundamental Internet protocols and architectures, including for the domain name
			 system and routing protocols;
				(2)improve and create
			 technologies for detecting attacks or intrusions, including real-time
			 monitoring and real-time analytic technologies;
				(3)improve and create
			 mitigation and recovery methodologies, including techniques and policies for
			 real-time containment of attacks, and development of resilient networks and
			 systems that degrade gracefully;
				(4)develop and
			 support infrastructure and tools to support cybersecurity research and
			 development efforts, including modeling, test beds, and data sets for
			 assessment of new cybersecurity technologies;
				(5)assist the
			 development and support of technologies to reduce vulnerabilities in process
			 control systems;
				(6)develop and
			 support cyber forensics and attack attribution; and
				(7)test, evaluate,
			 and facilitate the transfer of technologies associated with the engineering of
			 less vulnerable software and securing the information technology software
			 development lifecycle.
				(c)CoordinationIn
			 carrying out this section, the Under Secretary shall coordinate activities
			 with—
				(1)the Under Secretary for National Protection
			 and Programs, the Assistant Secretary for Cybersecurity and Communications, and
			 the Assistant Secretary for Infrastructure Protection of the Department of
			 Homeland Security; and
				(2)the heads of other
			 relevant Federal departments and agencies, including the National Science
			 Foundation, the Defense Advanced Research Projects Agency, the Information
			 Assurance Directorate of the National Security Agency, the National Institute
			 of Standards and Technology, the Department of Commerce, and other appropriate
			 working groups established by the President to identify unmet needs and
			 cooperatively support activities, as appropriate.
				6.Cyber workforce
			 recruitment, development, and retention
			(a)Workforce
			 planNot later than 180 days
			 after the date of enactment of this Act and in every subsequent year, the
			 Assistant Secretary for Cybersecurity and Communication of the Department of
			 Homeland Security shall develop a strategic cybersecurity workforce plan as
			 part of the Federal agency performance plan required under section 1115 of
			 title 31, United States Code, that includes—
				(1)a
			 description of the Department’s cybersecurity mission; and
				(2)a
			 description and analysis, relating to the specialized workforce needed by the
			 Department to fulfill the Federal agency’s cybersecurity mission,
			 including—
					(A)the cybersecurity
			 workforce needs of the Department on the date of the report, and near-, mid-,
			 and long-term projections of workforce needs;
					(B)hiring projections
			 to meet cybersecurity workforce needs, including, for at least a 2-year period,
			 specific occupation and grade levels;
					(C)long-term and
			 short-term strategic goals to address critical skills deficiencies, including
			 analysis of the numbers of and reasons for attrition of employees;
					(D)recruitment
			 strategies to attract highly qualified candidates from diverse backgrounds and
			 geographic locations;
					(E)an assessment of
			 the sources and availability of individuals with needed expertise;
					(F)ways to streamline
			 the hiring process;
					(G)the barriers to
			 recruiting and hiring individuals qualified in cybersecurity and
			 recommendations to overcome the barriers; and
					(H)a training and
			 development plan to enhance and improve the knowledge of employees.
					(b)Training
				(1)Federal
			 government employees and federal contractorsThe Assistant
			 Secretary for Cybersecurity and Communications shall establish a cybersecurity
			 awareness and education curriculum that shall be required for all Federal
			 employees and contractors engaged in the design, development, or operation of
			 civilian Federal agency computer networks.
				(2)ContentsThe curriculum established under paragraph
			 (1) may include—
					(A)role-based
			 security awareness training;
					(B)recommended
			 cybersecurity practices;
					(C)cybersecurity
			 recommendations for traveling abroad;
					(D)unclassified
			 counterintelligence information;
					(E)information
			 regarding industrial espionage;
					(F)information
			 regarding malicious activity online;
					(G)information
			 regarding cybersecurity and law enforcement;
					(H)identity
			 management information;
					(I)information
			 regarding supply chain security;
					(J)information
			 security risks associated with the activities of Federal employees; and
					(K)the
			 responsibilities of Federal employees in complying with policies and procedures
			 designed to reduce information security risks identified under subparagraph
			 (J).
					(c)Education
			 opportunitiesThe Assistant Secretary for Cybersecurity and
			 Communications shall develop and implement a strategy to provide Federal
			 employees who work in cybersecurity-related areas with the opportunity to
			 obtain additional education.
			(d)Direct hire
			 authorityWithout regard to the civil service laws (other than
			 sections 3303 and 3328 of title 5, United States Code), the Secretary, acting
			 through the Assistant Secretary For Cybersecurity and Communications, in
			 consultation with the Under Secretary for Management, may appoint not more than
			 500 employees under this subsection to carry out the requirements of this Act
			 at a rate of pay that may not exceed the maximum rate of basic pay payable
			 under section 5376 of title 5, United States Code, upon certification to the
			 Congress that standard Federal hiring processes have not resulted in the
			 required number of critical cybersecurity positions being filled.
			(e)Retention
			 bonusesNotwithstanding section 5754 of title 5, United States
			 Code, the Director may pay a retention bonus under that section to any
			 individual appointed under this section, if the Secretary, acting through
			 Assistant Secretary for Cybersecurity and Communications, in consultation with
			 the Under Secretary for Management, determines that, in the absence of a
			 retention bonus, there is a high risk that the individual would likely leave
			 employment with the Department. The Secretary shall submit a written
			 explanation of this determination to Congress prior to announcing the use of
			 this authority.
			
